DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-8 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 6, the prior art does not teach or render obvious the claimed combination, in particular a positioning projection portion, which is provided to protrude from the mounting surface and comes into contact with a side wall of the housing case to position the shaft portion with respect to the rotation support portion, wherein the mounting table and the housing case are configured to be attached to the tape printing device so that the mounting table and housing case are outside of the exterior surface of the printing device housing.
With respect to claim 8, the prior art does not teach or render obvious the claimed combination, in particular a support projection portion protruding from an upper surface of the base portion, the tape supply section includes a flange portion on which the tape roll is mounted, and when the housing section is mounted on the mounting surface, a lower end of the shaft portion is in contact with the upper surface of the base portion, and a gap is generated between the flange portion and a bottom wall of the housing case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima et al. (2013/0255459) which teaches a mounting table for a tape roll.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853